JUDGE HAZELRIGG
delivered tiie opinion or the court.
In 1899, the appellant, a widow of flfty-two, sued one W. B. Davis, an old man of eighty-six, for breach of a marriage contract, and in some way, not explained in this record, ob*729iained a judgment against him in June following for $600. In August thereafter Davis, in a fit of despondency growing out of this suit, killed himself. He had been the owner of some lands and personalty, but in December, 1892, had conveyed all of his estate to the appellee, Martha C. Lamb, wife of her co-appellee, W. R. Lamb, and with whom, as a member of their family, the old man had lived for some twenty-six years. The recited consideration was that the grantee had cared for grantor “for twenty years or more in time of sickness and distress,” and would, as the grantor believed, “continue to look after” his wants during the balance of his life.
Upon a return of “no property found” on the execution which issued on the judgment against Davis, appellant brought the present action against the Lambs to have the conveyance of December, 1.892, set aside as voluntary and -actually fraudulent. The chancellor properly dismissed the petition.
In the first place there is no satisfactory or competent evidence that Davis was under a contract to marry appellant at the time the. Lamb conveyance was made; on the contrary the proof conduces to show that there never was such a contract at any time. The judgment of June, 1893, is not evidence against the Lambs, who were strangers to the record, to show that appellant had any cause of action against Davis in December, 1892, or that the debt of $600 was an existing liability against Davis at any other date than at the time judgment was rendered, or at most when suit was brought in January, 1893.
In cases of this kind the grantee may inquire into the *730grounds of the judgment and show that it does not give the attacking creditor a right to impeach the transfer. To this, end he may show that the judgment is for a debt (or liability)! created after the transfer. (2 Bump on Fraudulent Conveyances, 557, 558.
In the second place the proof fails to show any fraudulent intent in making the conveyance. It is apparent that Davis never heard of appellant’s claim until January -after the-conveyance, and, therefore, had no reason for providing against any obligation he did not know existed. Moreover, the conveyance was for a valuable consideration, according to its recitals, which are abundantly shown to- have been true..
For years the grantor had made his home with the Lambs and was greatly attached to them and their children. He had often expressed the intention of giving them what property he had because of their service to him. He came-from North Carolina, a stranger, and found a home with those willing to care for him. His relatives, as he conceived, had wronged him, and he was open in his determination not to give them any of his estate. What he did was entirely natural and consistent with his. surroundings, and we¡ think free from fraudulent intent.
Judgment affirmed.